Justice HECHT,
concurring.
I join fully in the Court’s opinion and add only this brief note.
Respondent argues that appellate review of the evidence for terminating the parental relationship must not only be conducted in light of the requirement of proof by clear and convincing evidence but must also be de novo — that is, with very limited deference to the finder of fact — as the United States Constitution requires in defamation cases1 and for punitive damages awards.2 Absent a definitive word from the United States Supreme Court on whether the Constitution requires this independent appellate review,3 it might become necessary for this Court to address the issue. We have not done so here because it may make no difference; whether the evidence is sufficient to support the judgment in this case may not turn on what deference is paid the jury’s findings. We should have the court of appeals’ analysis of the evidence in light of the burden of proof before we take on the difficult constitutional issue.
Also, after reading the evidence set out in our opinion one might wonder why the State, far from failing to meet its burden of proof, should not be held to have established conclusively grounds for terminating Robert G.’s parental relationship with C.H. The State has not made this argument.

.Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 685-686, 109 S.Ct. 2678, 105 L.Ed.2d 562 (1989); Bose Corp. v. Consumers Union, 466 U.S. 485, 510-511, 104 S.Ct. 1949, 80 L.Ed.2d 502 (1984).


. Cooper Indus., Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424, 436, 121 S.Ct. 1678, 149 L.Ed.2d 674 (2001).


. See Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).